United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, KNOXVILLE
PROCESSING & DISTRIBUTION CENTER,
Knoxville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1967
Issued: June 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2010 appellant filed a timely appeal from a June 11, 2010 nonmerit decision
of the Office of Workers’ Compensation Programs denying her request for reconsideration. The
record also contains a March 25, 2010 merit decision denying appellant’s claim for
transportation services. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over both the merits of the case.
ISSUES
The issues are: (1) whether appellant is entitled to payment of transportation expenses
for the period November 30 through December 18, 2009; and (2) whether the Office properly
denied appellant’s request for reconsideration under 5 U.S.C. § 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 25, 2009 appellant, then a 57-year-old mail processing clerk, filed a traumatic
injury claim alleging that on August 22, 2009 she injured her right shoulder while picking up and
moving tubs.2 The Office accepted the conditions of right shoulder sprain, right shoulder rotator
cuff tear, right shoulder infraspinatus tear, right shoulder supraspinatus tear and right shoulder
suprascapular tear. It authorized right shoulder arthroscopy, which appellant underwent on
November 11, 2009. The Office paid compensation benefits. Appellant returned to full-time
limited duty on November 30, 2009 with the employing establishment providing transportation
to and from work.3 She returned to full duty in her regular job on July 8, 2010.
On December 21, 2009 the Office received a request for payment of transportation
services provided to appellant by ACCESS ONTIME transportation.4 In a December 29, 2009
letter, it informed her that it received a request for authorization of transportation services
provided to her by ACCESS ONTIME and advised her of the evidence required to support her
claim. The Office noted that, if the transportation was used for getting her to work, the fees were
not reimbursable.
In a November 24, 2009 treatment note, Dr. W. David Hovis, a Board-certified
orthopedic surgeon, provided his postsurgical impressions. He advised appellant not to drive
while taking narcotics and with her arm in a sling. In a December 22, 2009 treatment note,
Dr. Hovis released her to work full duty with a limitation of no use of her right arm.
Physical therapy daily progress notes pertaining to appellant’s postoperative right
shoulder condition dated December 1, 4, 8, 14 and 21, 2009 were also received.
In January 6, 2010 telephone calls, the employing establishment informed the Office that
it had approved appellant’s transportation to and from work and to and from physical therapy
appointments for a two-week period.5 The employing establishment noted that appellant’s use of
ACCESS ONTIME transportation service was approved. The Office informed the employer that
it was not able to provide transportation to and from work. On January 7, 2010 it contacted
appellant and informed her that it could not authorize payment for transportation for an employee
to get to work.

2

The record indicates that appellant’s job involved fixed hours and place of work.

3

In a December 1, 2009 telephone memorandum, an Office field nurse advised the Office that, while appellant’s
physician restricted appellant from driving, the employing establishment was willing to provide a way for her to get
to work. On December 6, 2009 the field nurse noted that the employer was willing to accommodate appellant and
drive her to and from work on November 30, 2009.
4

The transportation services were rendered on December 21, 2009, which is outside the claimed period of
November 30 through December 18, 2009.
5

The two-week period was from November 30 through December 18, 2009.

2

In a February 2, 2010 letter, the Office informally denied appellant’s claim for payment
of transportation services provided to her by ACCESS ONTIME. It noted that it made no
provision for transportation to and from a place of employment. On February 15, 2010 appellant
requested a formal decision be issued.
By decision dated March 25, 2010, the Office formally denied appellant’s claim for
payment of transportation charges on the basis that the medical evidence failed to support that
she was unable to drive to work or to obtain other transportation during the claimed period.
In a May 28, 2010 letter, appellant requested reconsideration. She advised that her
physician restricted her from driving for six weeks after surgery. Appellant stated that she lived
70 miles round trip from work, that there was no bus service from where she lives to work and
that, since she lives alone, there was no one to take her to work.
By decision dated June 11, 2010, the Office denied appellant’s request for
reconsideration.
LEGAL PRECEDENT -- ISSUE 1
Medical expenses, along with transportation and other expenses incidental to securing
medical care, are covered by section 8103 of the Act.6 This section provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the
Secretary of Labor considers likely to cure, give relief, reduce the degree of the period of any
disability or aid in lessening the amount of any monthly compensation. The employee may
initially select a physician to provide medical services, appliances and supplies, in accordance
with such regulations and instructions as the Secretary considers necessary and may be furnished
necessary and reasonable transportation and expenses incident to the securing of such services,
appliances and supplies. In interpreting this section, the Board has recognized that the Office has
broad discretion in approving services provided under the Act. The only limitation on the
Office’s authority is that of reasonableness.7
Office regulations provide that the employee is entitled to reimbursement of reasonable
and necessary expenses, including transportation needed to obtain authorized medical services,
appliances or supplies. To determine what is a reasonable distance to travel, the Office will
consider the availability of services, the employee’s condition and the means of transportation.
Generally, 25 miles from the place of injury, the work site or the employee’s home, is considered
a reasonable distance to travel.8

6

5 U.S.C. § 8103(a).

7

D.C., 58 ECAB 620 (2007). Lecil E. Stevens, 49 ECAB 673, 675 (1998); see Marjorie S. Geer, 39 ECAB 1099
(1988) (the Office has broad discretionary authority in the administration of the Act and must exercise that discretion to
achieve the objectives of section 8103).
8

20 C.F.R. § 10.315.

3

ANALYSIS -- ISSUE 1
Appellant underwent a November 11, 2009 right shoulder arthroscopy.
On
November 30, 2009 she returned to full-time limited-duty work with the employing
establishment providing transportation to and from work. The employing establishment
indicated that it had agreed to pay appellant’s transportation expenses to and from work as well
as to and from physical therapy appointments for a two-week period, November 30 through
December 18, 2009. Appellant also attended physical therapy sessions in December 2009. The
Office subsequently adjudicated the issue of whether she was entitled to reimbursement for
transportation charges during the period from November 30 through December 18, 2009.
The only medical evidence of record discussing appellant’s ability to drive was Dr. Hovis
treatment note of November 24, 2009. In that report, Dr. Hovis advised appellant not to drive
while taking narcotics and with her arm in a sling. This statement does not affirmatively
establish that she was restricted from driving. It merely discouraged appellant from driving
while taking narcotics and while her arm was in a sling. Furthermore, Dr. Hovis did not address
whether she was unable to drive to medical appointments for her work injury during the claimed
period.
Under the factual circumstances of this claim, the basis for payment of transportation
expenses for appellant’s daily commute to and from work is not readily apparent under the Act.
As an employee with fixed hours and place of work, it cannot be stated that her transportation
expenses were being incurred as a requirement of her employment with the Federal
Government.9 Neither can it be stated that appellant’s transportation expenses were incurred as
an expense under an approved vocational rehabilitation program.10 Rather, her transportation
expenses appear to stem from an agreement between appellant and the employing establishment,
a matter not within the Office’s purview.11 As noted, Office regulations only provide for
transportation expenses with regard to obtaining authorized medical services.
To the extent that transportation costs incurred were made in connection with injuryrelated medical treatment for travel to or from a treatment facility or physician’s office, this may
be a reasonable expense.12 However, the medical evidence of record fails to contain a clear no

9

See e.g., Kathryn A. Tuel-Gillem, 52 ECAB 451 (2001) (a rural letter carrier required to furnish her car for use
during the workday).
10

5 U.S.C. § 8104. See generally Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Vocational Rehabilitation Services, Chapter 2.813.8 (September 1995).
11

Appellant should contact the employing establishment with regard to any expenses incurred as a result of their
agreement.
12

5 U.S.C. § 8103. See Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies,
Chapter 3.400.10 (April 1992).

4

driving restriction as a result of the work injury along with an indication of medical treatment
dates for the work injury during the claimed period.13
The Board has generally recognized that the Office has broad discretion in approving
medical services or vocational rehabilitation as provided under sections 8103 and 8104 of the
Act, with the only limitation on the Office’s authority being that of reasonableness.14 However,
the terms of the Act are specific as to the methods and payment of compensation. Unless a
claimant’s contentions are in keeping with the scope or intent of the Act, i.e., unless the statute
authorizes payment of the kind demanded, the Office’s denial must be affirmed.15 Neither the
Office nor the Board has the authority to enlarge the terms of the Act.16
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.17 Section 10.608(b) of Office
regulations provides that when an application for reconsideration does not meet at least one of
the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.18 The
Board has held that the submission of evidence or argument which does not address the
particular issue involved does not constitute a basis for reopening a case.19
ANALYSIS -- ISSUE 2
On May 28, 2010 appellant disagreed with the Office’s March 25, 2010 decision which
denied payment of transportation charges to and from work and from work to medical
appointments during the period from November 30 through December 18, 2009. Her request for
reconsideration neither alleged nor demonstrated that the Office erroneously applied or
interpreted a specific point of law. Appellant did not advance a relevant legal argument not

13

In any event, the Office has not adjudicated the issue of whether appellant should be reimbursed for
transportation services to attend medical appointments or physical therapy during the claimed period. Therefore,
this matter is not presently before the Board. See 20 C.F.R. § 501.2(c).
14

See James R. Bell, 52 ECAB 414 (2001); Daniel J. Perea, 42 ECAB 214 (1990).

15

See Edward Schoening, 48 ECAB 326 (1997).

16

See James R. Bell, supra note 14; Raymond H. Chandler, 49 ECAB 480 (1998); Alonzo R. Witherspoon,
43 ECAB 1120 (1992).
17

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB 141 (2007).

18

Id. at § 10.608(b); K.H., 59 ECAB 495 (2008).

19

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

5

previously considered by the Office. She is not entitled to a review of the merits of her claim
based on the first and second above-noted requirements under section 10.606(b)(2).
Appellant also did not submit relevant and pertinent new evidence not previously
considered by the Office. While she stated that she was restricted from driving for six weeks
after surgery, the medical evidence of record does not support her statement. Appellant also
offered an explanation as to why she required a transportation service and why this was the
Office’s responsibility and not the employing establishment’s. Thus, her statements are
insufficient to reopen her claim for further merit review.
The evidence submitted by appellant did not show that the Office erroneously applied or
interpreted a specific point of law; advance a relevant legal argument not previously considered
or constitute relevant and pertinent new evidence not previously considered by the Office. As
appellant did not meet any of the necessary regulatory requirements, the Board finds that she is
not entitled to further merit review.20
On appeal, appellant argues the Office’s decision is contrary to fact and law. However,
as noted within this decision, the evidence does not establish her claim.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for transportation fees
for travel to and from work for the period November 30 through December 18, 2009. The Board
further finds that the Office properly denied her request for further review of the merits of her
claim pursuant to 5 U.S.C. § 8128(a).

20

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits).

6

ORDER
IT IS HEREBY ORDERED THAT the June 11 and March 25, 2010 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: June 22, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

